CONTRAT

ENTRE

LA GENERALE DES CARRIERES ET DES MINES SARL

ET

LA SINO-CONGOLAISE DES MINES SARL

RELATIF À

L'AMODIATION PARTIELLE DES DROITS ATTACHES AU PERMIS D'EXPLOITATION
(PE) 11599 POUR L’ERECTION D'UN SITE DES REMBLAIS, AU PERMIS
D'EXPLOITATION (PE) 11229 POUR L’INSTALLATION D’UNE DYNAMITIERE ET AU
PERMIS D'EXPLOITATION (PE) 8841 POUR LE STOCKAGE DES REJETS

N° 1439/15759/SG/GC/2014

Septembre 2014 d?-
CONTRAT D’AMODIATION

Entre.:

LA GENERALE DES CARRIERES ET DES MINES, société par actions à responsabilité
limitée, en abrégé « GECAMINES Sarl », immatriculée au Nouveau Registre du
Commerce de Lubumbashi sous Le n° 0453, Numéro d’Identification Nationale 6-
193-A01000M et Numéro Impôt A070114F et ayant son siège social au 419,
boulevard Kamanyola, Lubumbashi, République Démocratique du Congo (« RDC »),
représentée aux fins des présentes par Monsieur Albert Yuma Mulimbi, Président
du Conseil d'Administration, et Monsieur Jacques Kamenga Tshimuanga,
Administrateur Directeur Général Adjoint, ci-après dénommée « GECAMINES Sarl »
ou « Amodiant », d’une part ;

Et

LA SINO-CONGOLAISE DES MINES, société par actions à responsabilité limitée, en
abrégé « SICOMINES Sarl», immatriculée au nouveau Registre du Commerce de
Lubumbashi sous Le numéro 0369M, Numéro d’Identification Nationale6-218-N53217B et
Numéro d’Impôt A1007960P, et ayant son siège social au 2432, Avenue MAMA YEMO,
Lubumbashi, Province du KATANGA, en République Démocratique du Congo,
représentée aux fins des présentes par Monsieur SUN RUIWEN, Administrateur
Délégué, ci-après dénommée « SICOMINES Sarl » ou « Amodiataire », d’autre part ;

ci-après conjointement désignées « Parties » et individuellement « Partie ».

PREAMBULE :

A. Attendu que le Groupe GECAMINES Sarl et le Consortium d’Entreprises
Chinoises ont signé, en date du 22 avril 2008, une convention de joint-venture
relative à la création de SICOMINES Sarl ;

B. Attendu que SICOMINES Sarl a, par ses lettres n° 0007/AD/SCM/2013 du 27
mars 2013 et 0012/AD/SCM/2013 du 18 avril 2013, sollicité de GECAMINES Sarl
les espaces nécessaires à l’érection d’un site pour la constitution des
remblais, à l'érection d’un deuxième site pour l'installation d’une
dynamitière et à l'érection d’un troisième site pour le stockage des rejets ;

C. Attendu que GECAMINES Sarl a, par ses lettres n° 459/AD/13 du 5 mars 2013,
514/AD/13 du 29 mars 2013 et 729/AD/2013 du 10 juillet 2013, exigé que les
travaux de stérilisation se fassent sur les Permis d'Exploitation (PE) 11229,
11599 et 8841, avant Leur amodiation à SICOMINES Sarl ;

D. Attendu que GECAMINES Sarl a, par ses lettres n° 1059/AD/2013 du 9
décembre 2013, 1060/AD/2013 du 16 décembre 2013 et n° 1073/AD/2013 du
19 décembre 2013, accepté de mettre en amodiation un espace de quinze

(15) carrés pour le stockage des rejets, vingt (20) hectares étalés sur deux 7
Page 2 sur 10 3
Contrat d’amodiation n° 1439/15759/SG/GC/2014 d7:-
carrés sur La partie Ouest du PE 11229 pour l'installation d’une dynamitière,
trois (3) carrés du PE 11229 (site à remblais) et un espace de trois carrés du
PE 11599 comme site sur lequel seront constitués des remblais ;

IL EST CONVENNU ET ARRÊTÉ CE QUI SUIT :
Article 1 : OBJET

GECAMINES Sarl donne en amodiation à SICOMINES Sarl, qui accepte, moyennant
paiement, Le droit d’utiliser en surface un terrain de 15 (quinze) carrés localisé sur
le PE 8841, un terrain de 3 (trois) carrés localisé sur Le PE 11599 et vingt (20)
hectares étalés sur deux carrés localisés sur Le PE 11229 et un terrain de trois (3)
carrés du PE 11229, sites situés au Groupe Ouest suivant Les coordonnées en
annexes |, Il, Ill et IV.

La superficie totale donnée en location est donc de 21 (vingt-et-un) carrés et vingt
(20) hectares étalés partiellement sur deux carrés (ci-après « terrains amodiés »)
que l’Amodiant reconnaît avoir mis à La disposition de l’Amodiataire. Toutefois,
pour être conforme aux dispositions du Code et du Règlement Miniers,
l'enregistrement de l’amodiation afférent auxdits périmètres se rapportera sur 23
(vingt-trois) carrés entiers.

Article 2 : LOYER.

Le montant du loyer mensuel pour les terrains amodiés, est de 23.200 USD (vingt-
trois mille deux cents Dollars américains) ou son équivalent en francs congolais au
taux de change en vigueur le jour du paiement.

Le loyer est payable annuellement et anticipativement au début de chaque année
d'occupation.

IL est susceptible de révision après négociation et ce, si les paramètres
économiques venaient à changer entraînant ainsi un déséquilibre manifeste.

Article 3 : GARANTIE LOCATIVE

3.1 A La signature du présent contrat, ci-après «Contrat d’Amodiation »,
V'Amodiataire est tenu de verser à l’Amodiant une garantie locative
correspondant à 6 (six) mois de loyer, soit 139.200 USD (cent trente-neuf
mille deux cents Dollars américains). Cette garantie locative n’est pas
productrice d'intérêt pendant la durée du présent contrat et constitue un
engagement d’exécution du Contrat dans le chef de l’Amodiataire.

F4
7.
Page 3 sur 10 Ca
Contrat d’amodiation n° 1439/15759/SG/GC/2014

3.2 En cas de résiliation du présent contrat, la garantie locative est destinée à être
remboursée à l’Amodiataire, déduction faite des charges liées à La Location des
terrains amodiés et confirmées par Les Parties.

Article 4 : OBLIGATIONS DES PARTIES
4.1. Obligations de l’Amodiataire

(a).

(b).

(c).

(d).

ILest interdit à l’Amodiataire :

- d'entreposer sur les terrains amodiés des articles prohibés par la
réglementation en vigueur, sous réserve de l’autorisation des autorités
habilitées en cette matière,

-__de changer La destination des terrains amodiés sans l’accord préalable
de l’Amodiant.

L’Amodiataire est tenu de payer annuellement les droits annuels
supérficiaires afférents aux 23 (vingt-trois) carrés amodiés sur demande
de l’Amodiant et sous présentation de la note de débit émise par le
Cadastre Minier.

L’Amodiataire est tenu de faire Les suivis environnementaux des 23 (vingt-
trois) carrés mis en amodiation, notamment la révision des EIE/PGEP,
rapports et audits environnementaux.

La délocalisation des populations sur Les 23 (vingt-trois) carrés est à
charge de l’Amodiataire. Le montant des charges et frais sera déterminé
conjointement par l’Amodiataire, l’Amodiant et les autorités et services
publics concernés de RDC.

.L'Amodiataire est tenu d’utiliser seulement le droit d’usage de la

superficie de terrains amodiés décrite en annexe.

. L'Amodiataire est tenu de gérer les terrains amodiés en bon père de

famille.

.L'Amodiataire devra payer ses loyers conformément au présent contrat.

.L’Amodiataire est tenu de respecter les dispositions du Code et du

Règlement Miniers en rapport avec l’environnement.

. Sous réserve de respect des dispositions légales et réglementaires

congolaises, l’Amodiataire s'engage à céder La dynamitière et toute autre
infrastructure éventuelle installées sur Les sites à l’Amodiant au terme du
Contrat d’Amodiation. Le Prix de cession sera déterminé par Les parties
dans un Avenant.

V

Page 4 sur 10
Contrat d’amodiation n° 1439/15759/SG/GC/2014
4.2. Obligations de l’Amodiant

(a) L’Amodiant veillera à ce que l’Amodiataire ait La pleine jouissance de son
droit de location et contre l’éviction des tiers concernant les 21 (vingt-et-
un) carrés et 20 (vingt) hectares étalés sur 2 (deux) carrés.

(b) L'Amodiant s’engage, à sa meilleure diligence, à satisfaire aux exigences
légales relatives à l'enregistrement du Contrat d’Amodiation
conformément aux Code et Règlement Miniers.

(c) L'Amodiant, en exécution du présent contrat, autorise V’Amodiataire de
créer des servitudes (passage) en vue de lui faciliter l’accès aux terrains
amodiés.

(d) L’Amodiant veillera à ce que l’Amodiataire ait La pleine jouissance de son
droit de propriétaire de tous Les biens qu’il possède sur les terrains
amodiés.

Article 5 : SOUS - LOCATION

L'Amodiataire est obligé d'occuper personnellement et physiquement les terrains
loués.

IL lui est interdit de sous-louer une partie ou l'intégralité du périmètre mis à sa
disposition.

Article 6 : REHABILITATION DES SITES

L’Amodiataire s'engage à prendre à sa charge La réhabilitation des terrains loués à
la fermeture de l’exploitation.

Article 7 : TAXES -CONTRIBUTIONS - REDEVANCES

Toutes impositions, taxes, redevances et charges généralement quelconques, mises
ou à mettre, par quelque Autorité que ce soit, sur Les terrains faisant l'objet du
Contrat d’Amodiation, seront à charge exclusive de L’Amodiataire, à dater de
l'entrée en vigueur du présent contrat. Toutes impositions, taxes, redevances et
charges ci-dessus relevant de L’Amodiant seront payées sur présentation de La note
de débit émise par Les autorités concernées.

IL en est de même du respect de La législation en matière de la protection
environnementale dans le cadre des 23 (vingt-trois) carrés et dans les limites des
destinations fixées par Le présent contrat, à dater de son entrée en vigueur.

S'agissant de l’Impôt sur le Revenu Locatif (IRL) qui fait une partie de loyer,
L'Amodiataire se chargera annuellement de le verser au Trésor Provincial et ce
conformément à la législation en vigueur et devra remettre à GECAMINES Sarl

Page 5 sur 10 ES
Contrat d'amodiation n° 1439/15759/$G/GC/2014 "2:
l'attestation bancaire originale de paiement ou du versement effectué. Vu que
V’'Amodiant est contribuable de L'IRL, l’Amodiataire a le droit de déduire les
sommes égales à l’IRL du loyer dû.

Toutefois, l’Amodiataire ne peut être tenu pour responsable, ni être tenu de se
substituer à l’Amodiant, pour le règlement des dettes antérieures à l'occupation
des terrains amodiés éventuellement relatives aux services énumérés dans le
présent article.

Article 8 : ASSURANCES

L’Amodiataire s'engage à souscrire une police d'assurance pour couvrir ses risques
locatifs y compris les recours éventuels des voisins. Il s'engage également à assurer
contre l'incendie, La foudre et toute explosion, le mobilier personnel ainsi que tout
autre contenu qui se trouveront sur Les terrains loués et Lui appartenant ou dont il
est responsable.

L’Amodiataire n’est pas autorisé à entreposer sur les terrains loués des produits
réputés dangereux de nature à aggraver le risque d'incendie ou d'explosion, sous
réserve d’une dérogation spéciale des services compétents.

Article 9 : RESILIATION

9.1 À défaut d'exécution par l’Amodiataire de l'une des clauses du Contrat
d’Amodiation, l’Amodiant peut, après une notification infructueuse faite à
VAmodiataire de respecter les termes du Contrat, résilier, moyennant un
préavis par écrit de 6 mois, Le contrat, sans préjudice de tous ses droits aux
dommages et intérêts éventuels.

En particulier, les motifs ci-après entraînent La résiliation du Contrat
d’Amodiation :

-_ Le non-paiement du loyer annuel et garantie locative convenus,
- La sous-location des terrains amodiés,

- La cession du bail,

- le défaut d'entretien des terrains amodiés,

- les faux renseignements fournis lors de La signature du contrat,
-__ Le changement de destination des terrains amodiés,

- l'adoption par l’Amodiataire ou les personnes à sa charge, des

comportements de nature à entraîner La dégradation des terrains amodiés et
des infrastructures qui s'y rattachent, etc.

Le

Page 6 sur 10
Contrat d’amodiation n° 1439/15 759/SG/GC/2014
- le non-paiement par l’Amodiataire des impôts, taxes et redevances dus à
L'Etat, moyennant les avantages fiscaux découlant d’une exonération de ce
dernier et d’un cas indépendant de la bonne volonté de l’Amodiataire,

- La non-observation des lois et règlements pouvant entrainer des
conséquences financières ou administratives préjudiciables à l’Amodiant,

-__ la faillite de l’Amodiataire.

9.2 Sauf les motifs prévus expressément par l’alinéa précédent, le présent contrat
ne pourra en aucun cas être résilié à l'initiative de l’Amodiant.

9.3 À la résiliation du présent contrat, Les loyers couvrant la période avant Le terme
de l’année d'occupation en cours ainsi que IRL qui s’y rapporte, doivent être
restitués ou remboursés par l’Amodiant à l’Amodiataire.

Article 10 : TROUBLES DE DROIT DE L’AMODIATAIRE PAR LES TIERS

L’Amodiataire devra dénoncer à l’Amodiant tout acte ou fait ou tentative émanant
des tiers, de nature à porter atteinte à ses droits et intérêts du fait de la Location
des terrains.

Article 11 : AMENDEMENT

Le Contrat d’Amodiation est conclu pour être exécuté de bonne foi par Les Parties.
Toute demande de révision éventuelle d’une de ses clauses sera faite par écrit et
la Partie qui La sollicite, indiquera les motifs de La révision. La demande sera
adressée dans un délai raisonnable à compter du moment où la Partie requérante
aura eu connaissance de l'événement et des incidents requérant La formulation de
sa demande.

La révision du Contrat d’Amodiation ne se fera que par voie d’avenant signé par Les
Parties.

Article 12 : CLAUSE D'EQUITE

Au cas où des événements non prévus par les Parties modifieraient l'équilibre
fondamental du Contrat d’Amodiation, les Parties conviennent de se rencontrer
pour le réviser sur une base équitable afin d'éviter tout préjudice excessif pour
L'une ou l’autre des Parties.

Toute demande de rencontre en indiquera Les motifs et sera formulée par la Partie
requérante.

Article 13 : FORCE MAJEURE

Le cas de force majeure sera défini selon le droit commun en vigueur en

Page 7 sur 10
Contrat d’amodiation n° 1439/15759/SG/GC/2014 FF À
République Démocratique du Congo.

Est constitutif de force majeure tout événement à caractère imprévisible,
irrésistible, irrémédiable et insurmontable, hors du contrôle de la Partie qui
l’invoque.

Dans le cas de la survenance d'un cas de force majeure, tels que faits
exceptionnels de la nature, guerre, rébellions, troubles civils, pillage, lock-out,
grève, embargo, incendie des installations ou toute autre cause hors du contrôle
d'une des parties et qui l'empêcherait de remplir ses obligations en invoquant la
orce majeure, elle devra dénoncer par écrit la situation auprès de l'autre partie
en indiquant avec précision les événements constitutifs selon elle d'une force
majeure ainsi que La durée estimative de La suspension du présent contrat.

Lorsque le cas de force majeure perdure au-delà de 6 (six) mois, Les deux parties
se réuniront pour analyser la situation et envisager l'éventualité de la résiliation
du présent contrat s'il n'est pas arrivé à son terme.

Article 14 : REGLEMENT DES DIFFERENDS ET DROIT APPLICABLE
Tous différends découlant de l’exécution ou de l'interprétation du présent Contrat
d’Amodiation seront de préférence réglés à l’amiable.

En cas d’échec et ce, dans un délai de dix (10) jours, les différends seront
tranchés suivant le règlement d’arbitrage du Centre National d’Arbitrage, de
Conciliation et de Médiation « CENACOM» institué auprès de La FEDERATION DES
ENTREPRISES DU CONGO, « FEC», par trois arbitres nommés conformément à ce
règlement. Le siège de l’arbitrage sera Lubumbashi ou Kolwezi.

Les règles de droit applicable sont Les lois congolaises.

Article 15 : ETAT DE LIEUX

Les terrains sont loués dans l'état où ils se trouvent. L'Amodiataire reconnaît
expressément en avoir pleine et parfaite connaissance. Pour ce faire, l'Amodiant et
l'Amodiataire procéderont à une remise et reprise des terrains.

Article 16 : DROIT DE VISITE

L’Amodiataire laissera inspecter les lieux occupés, au moins deux fois par an par
L'Amodiant ou ses mandataires, et ce, à l'époque où l’Amodiant le jugera
convenable, mais à condition d'en prévenir l’Amodiataire trois jours à l'avance.

Article 17 : NOTIFICATION

Toutes notification et correspondance seront adressées soit par courrier
recommandé, soit par courrier délivré par porteur.

En tout état de cause, une copie du courrier original sera adressée par télécopie ou
émail.

Page 8 sur 10
Contrat d’amodiation n° 1439/15759/SG/GC/2014 es
Les Parties entendent reconnaître comme lieu de destination des notifications ou
des correspondances :

Pour GECAMINES Sarl :

LA GENERALE DES CARRIERES ET DES MINES Sarl

A l'attention de Monsieur l’Administrateur Délégué
419, Boulevard Kamanyola

B.P. 450

LUBUMBASHI.

Pour SICOMINES Sarl :
LA SINO-CONGOLAISE DES MINES Sarl

À l’attention de Monsieur l’Administrateur Délégué
2432, Av. MAMA- YEMO

LUBUMBASHI

République Démocratique du Congo.

Email : sicomines_gs@126.com

Article 18 : FORMALITES

Les Parties désignent Monsieur Kabala Nsenga Nelson, Chef de Service au
Département Juridique de Gécamines Sarl aux fins de procéder à l’authentification
du Contrat d’Amodiation et à l’accomplissement des formalités d’usage auprès du
Cadastre Minier conformément aux dispositions des Code et Règlement Miniers.

Article 19 : ENTREE EN VIGUEUR ET DUREE

Le Contrat d’Amodiation entre en vigueur à la date de sa signature et est
opposable aux tiers après son enregistrement par Le Cadastre Minier conformément
aux dispositions de l’article 179 du Code Minier.

La durée du présent contrat correspond au moins à celle des Permis d'Exploitation
considérés.

Ainsi fait et signé à Lubumbashi, le . . en 4 (quatre) originaux,
chacune des Parties reconnaissant en avoir retenu un, un étant réservé au Cadastre
Minier et le dernier à la Direction des Mines.

Er

Page 9 sur 10
Contrat d’amodiation n° 1439/15759/SG/GC/2014
PAGE DES SIGNATURES

Pour La Générale des Carrières et des

Administrateur Directéur Général Adjoint Président du Conseil d'Administration

Pour La Sino-Congolaise des Mines Sarl

Sun Ruiwen
Administrateur Délégué

Page 10 sur 10
Contrat d’amodiation n° 1439/15759/SG/GC/2014
